Citation Nr: 1508359	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  05-15 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active military service from March 1994 to February 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of whether new and material evidence has been submitted to allow for the reopening of service connection for asthma has been raised by the record in a December 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be returned to the physician who performed the Veteran's November 2011 VA medical opinion. If this examiner is unavailable, the claims file should be reviewed by an appropriate VA medical professional.

The examiner is asked to review all of the relevant medical evidence of record, including the Veteran's March 1994, April 1994, and September 1994 service treatment records, which indicate treatment for sinus symptomatology, and the Veteran's lay statements. Having done so, the VA examiner should answer the following questions:


a. Is the Veteran's diagnosed sinusitis/rhinitis related to service or any incident of service, to include the sinus symptomatology noted in service?

b. Did any medications taken for the Veteran's service-connected disabilities cause or permanently worsen beyond natural progression the Veteran's diagnosed sinusitis/rhinitis?

A complete explanation for all opinions expressed must be provided. If the examiner determines that a medically-sound opinion cannot be reached without resorting to speculation, it is requested that an explanation as to why that is so be included.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

THE VETERAN has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




